Citation Nr: 0803898	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO. 05-30 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to service connection for hiatal hernia/severe 
reflux disease.

2. Entitlement to a temporary total rating under the 
provision of 38 C.F.R. § 4.30 (2007) based on a need for 
convalescence following surgery for a hiatal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel



INTRODUCTION

The veteran had active service from May 1975 to March 1980.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the claim of service 
connection for gastroesophageal reflux disease (GERD) and 
denied a temporary total rating under the provision of 38 
C.F.R. § 4.30.

Although the RO characterized the claim one of service 
connection for GERD, the Board notes that the medical 
evidence of record shows a diagnosis of hiatal hernia/severe 
reflux disease. Therefore, the Board has characterized the 
issue as stated on the title page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action, on her part, is required.


REMAND

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303. That an injury incurred in 
service alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

The law also provides that secondary service connection shall 
be awarded when a disability is "proximately due to or the 
result of a service-connected disease or injury . . . ." 38 
C.F.R. § 3.310(a) (2007). See Libertine v. Brown, 9 Vet. App. 
521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 
(1993). Additional disability resulting from the aggravation 
of a non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(b). 
Allen v. Brown, 7 Vet. App. 439, 448 (en banc). Establishing 
service connection on a secondary basis therefore requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.

The veteran's service medical records show various complaints 
of abdominal pain. Diagnoses rendered during service included 
a psychophysiologic gastrointestinal disorder, abdominal pain 
with undetermined origin, hysterical reaction, 
gastrointestinal disease, and gastroenteritis.

Post-service, in July 1987, the RO granted service connection 
for psychophysiologic gastrointestinal disorder. In addition, 
a September 2004 VA treatment record shows a diagnosis of 
hiatal hernia and a December 2004 VA examination report shows 
a diagnosis of hiatal hernia/severe reflux disease status 
post Nissen fundoplication. In the May 2007 written brief, 
the veteran's representative argued that a VA examination was 
necessary to obtain an opinion as to whether the veteran's 
hiatal hernia/severe reflux disease was related to her 
service-connected disability.

As the veteran had complaints and diagnoses of abdominal 
disorders in service, she is currently service-connected for 
a psychophysiologic gastrointestinal disorder, and she has a 
current diagnosis of hiatal hernia/severe reflux disease, a 
VA examination is necessary to determine whether there is a 
relationship between the current hiatal hernia/severe reflux 
disease and the in-service diagnoses of abdominal disorders 
or her service-connected psychophysiologic gastrointestinal 
disorder. It is well-settled that in its decisions, the Board 
may not rely upon its own unsubstantiated medical opinion. 
Allday v. Brown, 7 Vet. App. 517 (1995); Godfrey v. Brown, 7 
Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991). As such, without 
further clarification, the Board is without medical expertise 
to ascertain whether the veteran's claimed disability is 
related to his service or her service-connected disability.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA medical records. The claims 
file currently includes outpatient treatment records from the 
VA Medical Center (VAMC) in Lebanon, Pennsylvania, dated up 
to March 2005. Records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file. See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992). Hence, the RO must obtain all outstanding 
pertinent medical records since March 2005, following the 
current procedures prescribed in 38 C.F.R. § 3.159 (2007) as 
regards requests for records from Federal facilities. 

Finally, as any decision with respect to the claim for 
service connection remanded herein may affect the veteran's 
claim for a temporary total rating under the provision of 38 
C.F.R. § 4.30, the claim for a temporary total rating under 
the provision of 38 C.F.R. § 4.30 is inextricably intertwined 
with the claim for service connection. See Parker v. Brown, 7 
Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (two issues are "inextricably intertwined" when 
they are so closely tied together that a final Board decision 
cannot be rendered unless both are adjudicated). As the 
claims should be considered together, it follows that, any 
Board action on the claim for a temporary total rating under 
the provision of 38 C.F.R. § 4.30, at this juncture, would be 
premature. Hence, a remand of this matter is warranted, as 
well.

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain from the Lebanon 
VAMC all outstanding pertinent records of 
evaluation and/or treatment of the 
veteran's hiatal hernia/severe reflux 
disease, from March 2005 to the present. 
The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities. All records and/or responses 
received should be associated with the 
claims file.

2. The veteran should be afforded an 
appropriate examination in relation to her 
claim of service connection for hiatal 
hernia/severe reflux disease to ascertain 
the nature and etiology of the disorder 
that may be present. Any and all indicated 
evaluations, studies and tests deemed 
necessary by the physician should be 
accomplished. The physician must review 
all pertinent records associated with the 
claims file, particularly the veteran's 
service medical records, and the post-
service diagnoses of hiatal hernia/severe 
reflux disease, and following this review 
and the examination, offer an opinion 
regarding the following:

a) The physician should state whether the 
veteran has a hiatal hernia or severe 
reflux disease that is causally or 
etiologically related to the in-service 
complaints and diagnoses of a chronic 
abdominal disorder as shown in the 
veteran's service medical records.

b) The physician should state whether the 
veteran has a hiatal hernia or severe 
reflux disease that is caused or 
aggravated by her service-connected 
psychophysiologic gastrointestinal 
disorder.

A clear rationale for all opinions is 
required, to include a discussion of the 
facts and medical principles involved. 
Copies of all pertinent records in the 
veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the physician for review in 
connection with the examination.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal. 38 C.F.R. 
§ 20.1100(b) (2007).

